Citation Nr: 0837513	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic sinusitis, to 
include entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to April 
1995.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Service records indicate the veteran complained of 
frequent or severe headaches in service.  

2.  There is no evidence of chronic sinusitis in service.  

3.  Current medical records do not include clinical findings 
which to support a current diagnosis of chronic sinusitis.  

4.  The veteran and his spouse have asserted the veteran has 
severe headaches.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  Headaches were incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  By 
letters dated in May 2004, March 2006, and March 2008, the RO 
satisfied VA's notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Factual Background and Analysis.  A review of the claims 
folder reveals that on service entrance examination in March 
1989 no abnormalities of the sinuses or head were noted.  On 
his Report of Medical History the veteran denied having a 
history of sinusitis or frequent or severe headaches.  When 
questioned as to any current medications he took he indicated 
he took aspirin for an occasional headache.  

In April 1989 the veteran was seen for a nose bleed and was 
checked of sinus problems. Examination revealed he had 
pharyngeal congestion and rhinorrhea.  An upper respiratory 
infection was diagnosed.  

The veteran was seen for nasal congestion, headache and a 
runny nose in December 1989.  The impression was he had an 
upper respiratory infection.  

February 1990 service record indicates he veteran was seen 
with a stuffy nose, a slight nose bleed and scratchy throat 
of two weeks duration.  His nose was congested with dry 
crusting in the nards.  His sinuses were tender to palpation.  
The impression was he had sinusitis.  

July 1993 records noted the veteran had emesis, was 
lightheaded and had a headache.  He was given medication, 
fell asleep, woke up and again began vomiting.  The veteran 
was taken by ambulance for medical attention.  An IV was 
started.  No further records follow.  

On December 4, 1993 the veteran was injured in a motorcycle 
accident.  A transfer summary noted the veteran had no loss 
of consciousness.  Notes of the history and physical 
examination performed the day of the accident reveal he was 
"helmeted."  A computed tomography scan was performed and 
was negative for a head injury

A physical examination performed for a Medical Board in 
October 1994 noted his sinuses and head were normal.  On his 
Report of Medical History the veteran put an X beside a 
history of frequent or severe headaches, but denied having 
ear, nose or throat trouble, frequent colds or sinusitis.   

VA records in April 2004 reveal the veteran came for 
treatment complaining of sinus headache.  He had a headache, 
runny nose and complained of eye pain.  He denied having any 
yellow or green mucous.  He reported a past medical history 
of chronic headache, with a history of head injury with loss 
of consciousness in 1993.  The assessment was the veteran had 
chronic headaches, he was given Tramadol, and a neurology 
consult was ordered.  X-rays of his sinuses revealed no 
significant mucosal thickening and no bone destruction.  The 
impression was the paranasal sinus series was negative.  VA 
nursing records that same day noted the veteran had 
continuous headaches, with pain in the back of his head and 
his forehead.  

The veteran's former spouse noted in a May 2004 statement she 
had known him since 1991.  She wrote that the veteran 
complained of severe headaches and always had severe sinus, 
chest pain and could not sleep well.  

June 2004 VA treatment records include complaints of head 
pain.  A past medical history of chronic headache with head 
injury and loss of consciousness in 1993 was recorded.  

A VA general examination was conducted in August 2004.  The 
veteran reported his headaches were sinus related.  They had 
started in 1992.  He was having sinus problems, mainly pain, 
congestion, heaviness in his sinuses, stuffy nose, runny nose 
and a scratchy throat on and off.  He had some sinus X-rays 
which were negative for sinusitis, however, on examination he 
had some fullness over the sinuses.  No nasal congestion was 
detected.  He reported having headaches almost every day.  
Sinus pills, Tylenol and pseudophedrine type medications 
helped his headaches.  Examination of his nose, sinuses, 
mouth and throat was normal.  Sinus headaches and chronic 
sinusitis were diagnosed.  

A VA examination was conducted in April 2008.  The veteran 
reported his headaches began in 1990 while in the Persian 
Gulf.  He described his headaches as beginning behind either 
eye.  When he blew his nose he saw streaks of blood.  He felt 
congested.  There was no history of acute sinusitis.  There 
was no history of chronic sinusitis.  Examination revealed 
the veteran had narrow nasal passages which were difficult to 
see.  There was no evidence of bacterial rhinitis, 
hypertrophy of the turbinates, or granulomatous disease.  
There were no obstructions, and the veteran had normal 
airflow through both nostrils.  There also was no septal 
deviation, although there was tenderness of the ethmoid sinus 
areas and in a lesser degree of the maxillary sinuses.  The 
veteran was edentulous and was wearing complete dentures.  
The diagnosis was sinus headaches.  

The VA physician wrote the following opinion:

Veteran states his headaches began in 1990.  On a 
previous examination he stated 1991.  He was 
treated once for upper respiratory infection with 
no residuals.  He was never treated for chronic 
headaches or a sinus condition.  He had 
otosclerosis with decreased hearing which preceded 
his military service.  All of his teeth were 
removed due to gingivitis as a source or 
osteomyelitis complicating a previous [fracture] of 
the left tibial plateau.  The veteran therefore has 
several conditions that might cause headaches.  The 
headaches are frontal and are behind either eye 
with streaks of blood upon blowing his congested 
nose.  He had never had treated for sinus infection 
or allergic rhinitis.  No treatment for ongoing 
headaches or sinus complaints in service.  He 
stated the headaches became "daily" in service.  
Whether CT scan shows a sinus condition, the 
headaches are less likely than not that they 
started in service or that they were caused by 
military service conditions.  Again an endoscopic 
exam of his nasal cavities and sinuses might be 
interesting but is probably not necessary.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Various contentions have been advanced in connection with the 
veteran's claims, which have obscured the central fact that 
the veteran first reported having frequent or severe 
headaches while still in service in 1994.  He has complained 
of them since.  On these facts, the Board concludes a basis 
upon which to establish service connection for headaches has 
been presented.  

As to the issue of service connection for sinusitis, however, 
a review of the evidence indicates there is no objective 
clinical basis for diagnosing chronic sinusitis.  As the VA 
physician noted in April 2008, there is no record of 
treatment for chronic sinusitis.  The X-rays of the veteran's 
sinuses do not reveal any abnormalities that would support a 
diagnosis of chronic sinusitis.  

Clearly, this is an instance in which the veteran has 
described his symptoms to the best of his ability as a lay 
person.  It is not uncommon for a layman to use the words of 
art, such as sinusitis or sinus headaches, which when used by 
medical professionals relate to specific pathology, not 
comtemplated by a layperson.  Clearly the veteran has 
associated his headaches with nasal congestion.  As the 
medical records reveal, nasal congestion may be related as in 
his case in service to upper respiratory infections, 
rhinorrhea or other causes.  In any event, there is no 
objective evidence of chronic sinusitis shown by X-rays and 
most importantly no objectively confirmed diagnosis or 
treatment for sinusitis either in service or since service.  

The diagnoses in the record which include sinus headaches are 
based on history given by the veteran.  The August 2004 
diagnosis of sinusitis is not consistent with the clinical 
record.  Even if there was an established current diagnosis 
of sinusitis there is no evidence of chronic sinusitis in 
service.  The symptoms reported by the veteran were 
attributed to upper respiratory symptoms.  The service 
records only demonstrate the veteran had frequent or severe 
headaches, not sinusitis.  

Consequently, the Board has concluded the evidence supports 
the grant of service connection for headaches, but the 
preponderance of the evidence is against the claim for 
service connection for sinusitis.  


ORDER

Service connection for sinusitis is denied.  

Service connection for headaches is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


